Citation Nr: 1038414	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  10-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for complex 
regional pain syndrome (CRPS) of the left leg.

2.  Entitlement to service connection for CRPS of the right leg, 
to include as secondary to service-connected CRPS of the left 
lower extremity.

3.  Entitlement to service connection for lymphedema, to include 
as secondary to service-connected CRPS of the left lower 
extremity.

4.  Entitlement to service connection for deep vein thrombosis 
and venous stasis ulcers of the left lower extremity, to include 
as secondary to service-connected CRPS of the left lower 
extremity.

5.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as anxiety and depression, to include as 
secondary to service-connected CRPS of the left leg.

6.  Entitlement to service connection for osteoarthritis of the 
lower back.

7.  Entitlement to service connection for a bilateral wrist  
disorder.

8.  Entitlement to a total disability rating based on 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1987 to November 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from  rating decisions issued in January 2008 and 
September 2009 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing via video-conference before 
the undersigned Veterans Law Judge in May 2010.  A transcript of 
those proceedings has been associated with the Veteran's claims 
file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating for CRPS of the 
left lower extremity and service connection for lymphedema, 
service connection for an acquired psychiatric disorder, and 
entitlement to TDIU benefits are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

In a statement received in May 2010, the Veteran withdrew his 
appeal seeking service connection for CPRS of his right lower 
extremity, claimed as secondary to his service-connected CPRS of 
the left lower extremity; deep vein thrombosis and venous stasis 
ulcers of the left lower extremity, claimed as secondary to his 
service-connected CPRS of the left lower extremity; 
osteoarthritis of his lower back; and a bilateral wrist disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran 
concerning the claim of entitlement to service connection for 
CRPS of the right lower extremity, to include as secondary to his 
service-connected CRPS of the left lower extremity, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2009).

2.  The criteria for withdrawal of the appeal by the Veteran 
concerning the claim of entitlement to service connection for 
deep vein thrombosis and venous stasis ulcers of the left lower 
extremity, to include as secondary to his service-connected CRPS 
of the left lower extremity, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

3.  The criteria for withdrawal of the appeal by the Veteran 
concerning the claim of entitlement to service connection for 
osteoarthritis of the lower back have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).

4.  The criteria for withdrawal of the appeal by the Veteran 
concerning the claim of entitlement to service connection for a 
bilateral wrist disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Withdrawal of Service Connection Claims

In a statement received in May 2010, the Veteran indicated in 
writing that he wished to withdraw his appeal of his claims 
seeking service connection for CRPS of the right lower extremity, 
deep vein thrombosis and venous stasis ulcers of his left lower 
extremity, osteoarthritis of the lower back, and a bilateral 
wrist disorder.  VA regulation provides for the withdrawal of an 
appeal to the Board by the submission of a written request to 
that effect any time before the Board promulgates a final 
decision on the matter in question.  See 38 C.F.R. § 20.204.  

Because the Veteran has withdrawn these claims, there is no 
remaining allegation of error of fact or law with respect to the 
claims.  Therefore, dismissal of the Veteran's appeal for service 
connection for CRPS of the right lower extremity, deep vein 
thrombosis and venous stasis ulcers of the lower extremities, 
osteoarthritis of the lower back, and a bilateral wrist disorder 
is the appropriate action.  See 38 U.S.C.A. §  7105(d).  


ORDER

The appeal of the claim for service connection for CRPS of the 
right lower extremity, to include as secondary to service-
connected CRPS of the left lower extremity,  is dismissed.

The appeal of the claim for deep vein thrombosis and venous 
stasis ulcers of the left lower extremity, to include as 
secondary to service-connected CRPS of the left lower extremity, 
is dismissed.

The appeal of the claim for service connection for osteoarthritis 
of the lower back is dismissed.

The appeal of the claim for a bilateral wrist disorder is 
dismissed.


REMAND

With regard to the Veteran's increased rating claim for CRPS of 
his left lower extremity, in order to warrant the next higher 
rating of 80 percent, the evidence of record must show complete 
paralysis of the sciatic nerve is manifested by foot dangling and 
dropping, the absence of any active muscular movement below the 
knee, and weakened flexion of the knee (or in very rare cases, 
lost flexion).  See 38 C.F.R. § 4.124a, Diagnostic Code 8520 
(2009).   In that regard, the Veteran has been afforded two VA 
examinations to assess the severity of this service-connected 
condition during the instant rating period, a VA peripheral 
nerves examination in September 2007 and a VA general medical 
examination in July 2009.  The Board notes that neither 
examination report reflects findings that the Veteran has 
complete paralysis of his left lower extremity, as the Veteran 
was noted to have normal plantar flexion and dorsiflexion in 
2007, no motor or sensory impairment in 2009, and no evidence of 
left lower leg muscular atrophy at either examination (a 
requirement for the Veteran's current 60 percent evaluation).  
However, during his recent Board hearing, the Veteran testified 
that his CRPS of his left lower leg has worsened in severity 
since his last evaluation, stating that he now experiences foot 
dropping or dragging and that he occasionally loses sensation and 
control of his left leg.  Accordingly, given the Veteran's 
contentions that his service-connected disability has increased 
in severity since his last examination and that he now 
experiences symptoms that may entitle him to a higher rating, the 
Board will afford the Veteran a new VA examination to assess the 
current severity of his service-connected CRPS of his left lower 
extremity.

Turning next to the Veteran's service connection claim for 
lymphedema, the Veteran contends that this condition is secondary 
to his service-connected CRPS of his lower left extremity.  The 
Board notes that lymphedema is defined as chronic unilateral or 
bilateral edema of the limbs due to accumulation of interstitial 
fluid as a result of a lymph impairment.   See Dorland's Medical 
Dictionary, 1099 (31st ed. 2007).  

The Veteran's service treatment records reflect that after 
injuring his left leg during service, he was noted to have 
persistent diffuse edema and was subsequently diagnosed with 
related reflex sympathetic dystrophy, also referred to as CRPS. 
The Veteran's current treatment records reflect notations of 
chronic edema of his lower extremities and a diagnosis of 
lymphedema.  The Veteran's VA oncology treatment records also 
contain notations that the Veteran has chronic edema in his left 
lower extremity from multiple problems, citing his radiation 
therapy for testicular cancer, his thrombotic left leg episodes 
in 1992, his injury to his left leg in 1988 (during service), and 
his service-connected CRPS.  

Thus, the evidence of record reflects that the Veteran 
demonstrated left leg edema during service and was service-
connected for the related disorder (CRPS) and that he is 
currently experiencing edema of his left lower extremity, which 
VA treatment providers have assessed as lymphedema and noted as 
partly attributable to his in-service left leg injury and 
resulting CRPS.  However, while the Veteran's VA treatment 
records contain notations regarding the possible etiology of the 
Veteran's chronic edema, these notations are not tantamount to a 
medical opinion definitively addressing the potential 
relationship between any lymphedema and service or the Veteran's 
service-connected disability.  Thus, the Board concludes that a 
VA medical opinion should be obtained to definitively determine 
whether the Veteran has acquired lymphedema secondary to either 
an in-service injury or his service-connected CRPS or whether the 
Veteran's lymphedema has been aggravated by his service-connected 
CPRS.  

With regard to the Veteran's service connection claim for an 
acquired psychiatric disorder, the Board notes that the Veteran's 
VA treatment records reflect his reports of being depressed due 
to his medical and personal problems and a current diagnosis of a 
major depressive disorder, noted to be aggravated by the 
Veteran's medical problems.  The Veteran's VA treatment records 
also reflect that the Veteran attends group therapy sessions for 
individuals with depression aggravated by medical conditions.  
Furthermore, an internet article from the National Institute of 
Health submitted by the Veteran reflects that depression or mood 
changes may be symptoms of CRPS.  However, the Veteran has not 
been provided with a VA examination to determine whether his 
major depressive disorder is attributable to or aggravated by his 
service-connected CRPS.  Accordingly, such an opinion should be 
obtained.  

Additionally, the Board notes that the Veteran's service 
separation medical history report reflects that he affirmed 
having experienced depression or excessive worry.  Notably, the 
Veteran denied these symptoms in his entrance medical history 
report, thereby suggesting that the Veteran experienced these 
symptoms during service.  Thus, given the Veteran's 
contemporaneous reports of experiencing depression or excessive 
worry during service and his current diagnosis of major 
depressive disorder, the Board determines that a medical opinion 
addressing a theory of direct service connection should be 
obtained, as well.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (where medical evidence suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, an examination is warranted). 

Further, while the Veteran has reported receiving medical 
treatment from only VA facilities, he has submitted a letter from 
a private physician regarding the effect of his medical 
conditions on his employability.  The private physician does not 
specifically reference treating the Veteran; nevertheless, a 
request for any treatment records or medical evaluations from 
this physician should be made.  Any outstanding VA treatment 
records should also be obtained and associated with the Veteran's 
claims file.  38 C.F.R. § 3.159(c)(2) (2009).

With regard to the Veteran's claim seeking entitlement to a TDIU, 
review of that claims is deferred pending the development 
outlined above.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.   Obtain the Veteran's VA treatment 
records from September 2009 to the present.

2.  With any assistance necessary from the 
Veteran, obtain the Veteran's treatment 
records, if any, from Dr. Kenneth R. Case, 
300 Steam Plant Road, Suite 260B, Gallatin, 
Tennessee, 37066.

3.  Provide the Veteran with an appropriate 
VA examination to determine the current 
severity of the Veteran's service-connected 
CRPS of his left lower extremity.

The examiner is asked to specifically address 
whether the manifestations of the Veteran's 
CRPS of the left lower extremity has resulted 
in complete paralysis of his sciatic nerve.  
The examiner should state whether the 
Veteran's left foot dangles and drops, 
whether there is any possible active movement 
of the muscles below the left knee, and 
whether there is weakened or lost flexion of 
the left knee. 

4.  Provide the Veteran with an appropriate 
VA examination to determine the potential 
relationship between the Veteran's diagnosed 
lymphedema and service and the potential 
relationship between his lymphedema and his 
service-connected CRPS of the left lower 
extremity.

The examiner should review the Veteran's 
claims file in conjunction with the 
examination, including the Veteran's service 
treatment records reflecting his left leg 
injury and prolonged diffuse left leg edema 
and diagnosed CRPS during service; his post-
service treatment for chronic edema of the 
left lower extremity and diagnosed 
lymphedema; and his VA oncology treatment 
records noting the Veteran's edema to be 
secondary to multiple problems, including his 
1988 in-service left leg injury and service-
connected CRPS.  The examiner should then 
opine whether it is at least as likely as not 
that the Veteran's lymphedema had its onset 
in service or is secondary to or aggravated 
by the Veteran's service-connected CRPS of 
his left lower extremity.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

5.  Provide the Veteran with a VA examination 
to determine whether any diagnosed acquired 
psychiatric disorder had its onset in service 
or is secondary to or aggravated by the 
Veteran's service-connected CRPS of the lower 
left extremity (or the Veteran's lymphedema, 
if deemed service-connected).

The examiner should review the Veteran's 
claims file in conjunction with the 
examination, including the Veteran's service 
treatment records reflecting that he affirmed 
experiencing depression or excessive worry 
upon his discharge from service, the NIH 
website article submitted by the Veteran 
stating that depression or mood changes may 
be associated with CRPS, and the Veteran's 
current VA treatment records reflecting 
diagnoses of a major depressive disorder 
noted to be aggravated by the Veteran's 
medical problems.  The examiner should then 
opine whether it is at least as likely as not 
that any diagnosed acquired psychiatric 
disorder had its onset in service or is 
secondary to or aggravated by the Veteran's 
service-connected CRPS of the left lower 
extremity.  

A complete rationale should also be provided 
for any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.

6.  When the requested development has been 
completed, the Veteran's claims, to include 
entitlement to a TDIU, should be 
readjudicated.  If the Veteran is not awarded 
the full benefit sought with regard to any 
claim,  provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.  Thereafter, the claims should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be 


handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


